     Case 2:20-cv-02043-DMG-E Document 25 Filed 09/02/20 Page 1 of 15 Page ID #:249




 1    HAINES LAW GROUP, APC
      Paul K. Haines (SBN 248226)
 2    phaines@haineslawgroup.com
 3
      Tuvia Korobkin (SBN 268066)
      tkorobkin@haineslawgroup.com
 4    Diana M. Martinez (SBN 322654)
      dmartinez@haineslawgroup.com
 5    2155 Campus Drive, Suite 180
      El Segundo, California 90245
 6    Tel: (424) 292-2350
      Fax: (424) 292-2355
 7
      Attorneys for Plaintiff
 8
      Daniel B. Chammas, Bar No. 204825
 9    dchammas@fordharrison.com
      Jennifer S. McGeorge, Bar No. 221679
10    jmcgeorge@fordharrison.com
      FORD & HARRISON LLP
11    350 South Grand Avenue, Suite 2300
12
      Los Angeles, CA 90071
      Telephone: 213-237-2400
13
      Facsimile: 213-237-2401

14    Attorneys for Defendant LINCARE INC.
15                        UNITED STATES DISTRICT COURT
16                       CENTRAL DISTRICT OF CALIFORNIA
17
       ANTELMA CHAVEZ, as an                        Case No. 2:20-cv-02043 DMG-E
18     individual and on behalf of all others
       similarly situated,                          [Assigned to the Hon. Dolly M.
19                                                  Gee]
                       Plaintiff,
20                                                  STIPULATED PROTECTIVE
       v.                                           ORDER
21

22     LINCARE INC., a Delaware
       corporation; and DOES 1 through 100,
23
                            Defendants.
24

25

26

27

28

                                                1
                                STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-02043-DMG-E Document 25 Filed 09/02/20 Page 2 of 15 Page ID #:250




 1    1.    A.     PURPOSES AND LIMITATIONS
 2          Discovery in this action is likely to involve production of confidential,
 3    proprietary, or private information for which special protection from public
 4    disclosure and from use for any purpose other than prosecuting this litigation may
 5    be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 6    enter the following Stipulated Protective Order. The parties acknowledge that this
 7    Order does not confer blanket protections on all disclosures or responses to
 8    discovery and that the protection it affords from public disclosure and use extends
 9    only to the limited information or items that are entitled to confidential treatment
10    under the applicable legal principles. The parties further acknowledge, as set forth
11    in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
12    file confidential information under seal. Rather, when the parties seek permission
13    from the court to file material under seal, the parties must comply with Civil Local
14    Rule 79-5, and with any pertinent orders of the assigned District Judge and
15    Magistrate Judge.
16          B.     GOOD CAUSE STATEMENT
17                 In this putative class action and representative action lawsuit, Plaintiff,
18    on behalf of herself and others similarly situated, alleges that Defendants violated
19    the law by failing to provide legally compliant meal and rest periods, failing to
20    reimburse for business expenses, failing to pay all wages due on termination of
21    employment, failing to provide proper wage statements, and unfair competition. In
22    connection with discovery in this lawsuit, the parties have sought and/or will seek
23    certain documents and/or information that are confidential, and/or protected by
24    privacy laws, including, but not limited to, personal contact information, and
25    timekeeping and payroll records of putative class members/aggrieved employees.
26    Accordingly, to expedite the flow of information, to facilitate the prompt resolution
27    of disputes over confidentiality of discovery materials, to adequately protect
28    information the parties are entitled to keep confidential, to ensure that the parties
                                                 2
                               STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-02043-DMG-E Document 25 Filed 09/02/20 Page 3 of 15 Page ID #:251




 1    are permitted reasonable necessary uses of such material in preparation for and in
 2    the conduct of trial, to address their handling at the end of the litigation, and serve
 3    the ends of justice, a protective order for such information is justified in this matter.
 4    It is the intent of the parties that information will not be designated as confidential
 5    for tactical reasons and that nothing be so designated without a good faith belief that
 6    it has been maintained in a confidential, non-public manner, and there is good cause
 7    why it should not be part of the public record of this case.
 8    2.     DEFINITIONS
 9           2.1    Action: Antelma Chavez v. Lincare Inc., United States District Court
10    for the Central District of California, Case No. 2:20-cv-02043-DMG-E.
11           2.2    Challenging Party: a Party or Non-Party that challenges the designation
12    of information or items under this Order.
13           2.3    “CONFIDENTIAL” Information or Items: information (regardless of
14    how it is generated, stored or maintained) or tangible things that qualify for
15    protection under Federal Rule of Civil Procedure 26(c), and as specified above in
16    the Good Cause Statement.
17           2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
18    their support staff).
19           2.5 Designating Party: a Party or Non-Party that designates information or
20    items that it produces in disclosures or in responses to discovery as
21    “CONFIDENTIAL.”
22           2.6    Disclosure or Discovery Material: all items or information, regardless
23    of the medium or manner in which it is generated, stored, or maintained (including,
24    among other things, testimony, transcripts, and tangible things), that are produced
25    or generated in disclosures or responses to discovery in this matter.
26           2.7    Expert: a person with specialized knowledge or experience in a matter
27    pertinent to the litigation who has been retained by a Party or its counsel to serve as
28    an expert witness or as a consultant in this Action.
                                                  3
                                STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-02043-DMG-E Document 25 Filed 09/02/20 Page 4 of 15 Page ID #:252




 1          2.8    House Counsel: attorneys who are employees of a party to this Action.
 2    House Counsel does not include Outside Counsel of Record or any other outside
 3    counsel.
 4          2.9    Non-Party: any natural person, partnership, corporation, association, or
 5    other legal entity not named as a Party to this action.
 6          2.10 Outside Counsel of Record: attorneys who are not employees of a party
 7    to this Action but are retained to represent or advise a party to this Action and have
 8    appeared in this Action on behalf of that party or are affiliated with a law firm which
 9    has appeared on behalf of that party, and includes support staff.
10          2.11 Party: any party to this Action, including all of its officers, directors,
11    employees, consultants, retained experts, and Outside Counsel of Record (and their
12    support staffs).
13          2.12 Producing Party: a Party or Non-Party that produces Disclosure or
14    Discovery Material in this Action.
15          2.13 Professional Vendors: persons or entities that provide litigation support
16    services (e.g., photocopying, videotaping, translating, preparing exhibits or
17    demonstrations, and organizing, storing, or retrieving data in any form or medium)
18    and their employees and subcontractors.
19          2.14 Protected Material: any Disclosure or Discovery Material that is
20    designated as “CONFIDENTIAL.”
21          2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
22    from a Producing Party.
23    3.    SCOPE
24          The protections conferred by this Stipulation and Order cover not only
25    Protected Material (as defined above), but also (1) any information copied or
26    extracted from Protected Material; (2) all copies, excerpts, summaries, or
27    compilations of Protected Material; and (3) any testimony, conversations, or
28    presentations by Parties or their Counsel that might reveal Protected Material. Any
                                                 4
                                STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-02043-DMG-E Document 25 Filed 09/02/20 Page 5 of 15 Page ID #:253




 1    use of Protected Material during a court hearing or at trial shall be governed by the
 2    orders of the trial judge. This Order does not govern the use of Protected Material
 3    during a court hearing or at trial.
 4    4.    DURATION
 5          Even after final disposition of this litigation, the confidentiality obligations
 6    imposed by this Order shall remain in effect until a Designating Party agrees
 7    otherwise in writing or a court order otherwise directs. Final disposition shall be
 8    deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
 9    or without prejudice; and (2) final judgment herein after the completion and
10    exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
11    including the time limits for filing any motions or applications for extension of time
12    pursuant to applicable law.
13    5.    DESIGNATING PROTECTED MATERIAL
14          5.1    Exercise of Restraint and Care in Designating Material for Protection.
15    Each Party or Non-Party that designates information or items for protection under
16    this Order must take care to limit any such designation to specific material that
17    qualifies under the appropriate standards. The Designating Party must designate for
18    protection only those parts of material, documents, items, or oral or written
19    communications that qualify so that other portions of the material, documents,
20    items, or communications for which protection is not warranted are not swept
21    unjustifiably within the ambit of this Order.
22          Mass, indiscriminate, or routinized designations are prohibited. Designations
23    that are shown to be clearly unjustified or that have been made for an improper
24    purpose (e.g., to unnecessarily encumber the case development process or to impose
25    unnecessary expenses and burdens on other parties) may expose the Designating
26    Party to sanctions.
27          If it comes to a Designating Party’s attention that information or items that it
28    designated for protection do not qualify for protection, that Designating Party must
                                                5
                                STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-02043-DMG-E Document 25 Filed 09/02/20 Page 6 of 15 Page ID #:254




 1    promptly notify all other Parties that it is withdrawing the inapplicable designation.
 2          5.2    Manner and Timing of Designations. Except as otherwise provided in
 3    this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 4    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 5    under this Order must be clearly so designated before the material is disclosed or
 6    produced.
 7          Designation in conformity with this Order requires:
 8                 (a)   for information in documentary form (e.g., paper or electronic
 9    documents, but excluding transcripts of depositions or other pretrial or trial
10    proceedings), that the Producing Party affix at a minimum, the legend
11    “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
12    contains protected material. If only a portion or portions of the material on a page
13    qualifies for protection, the Producing Party also must clearly identify the protected
14    portion(s) (e.g., by making appropriate markings in the margins).
15          A Party or Non-Party that makes original documents available for inspection
16    need not designate them for protection until after the inspecting Party has indicated
17    which documents it would like copied and produced. During the inspection and
18    before the designation, all of the material made available for inspection shall be
19    deemed “CONFIDENTIAL.” After the inspecting Party has identified the
20    documents it wants copied and produced, the Producing Party must determine which
21    documents, or portions thereof, qualify for protection under this Order. Then, before
22    producing the specified documents, the Producing Party must affix the
23    “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
24    portion or portions of the material on a page qualifies for protection, the Producing
25    Party also must clearly identify the protected portion(s) (e.g., by making appropriate
26    markings in the margins).
27                 (b)   for testimony given in depositions that the Designating Party
28    identify the Disclosure or Discovery Material on the record, before the close of the
                                                6
                               STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-02043-DMG-E Document 25 Filed 09/02/20 Page 7 of 15 Page ID #:255




 1    deposition all protected testimony.
 2                 (c)    for information produced in some form other than documentary
 3    and for any other tangible items, that the Producing Party affix in a prominent place
 4    on the exterior of the container or containers in which the information is stored the
 5    legend “CONFIDENTIAL.” If only a portion or portions of the information
 6    warrants protection, the Producing Party, to the extent practicable, shall identify the
 7    protected portion(s).
 8          5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
 9    failure to designate qualified information or items does not, standing alone, waive
10    the Designating Party’s right to secure protection under this Order for such material.
11    Upon timely correction of a designation, the Receiving Party must make reasonable
12    efforts to assure that the material is treated in accordance with the provisions of this
13    Order.
14    6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
15          6.1    Timing of Challenges. Any Party or Non-Party may challenge a
16    designation of confidentiality at any time that is consistent with the Court’s
17    Scheduling Order.
18          6.2    Meet and Confer. The Challenging Party shall initiate the dispute
19    resolution process under Local Rule 37-1 et seq.
20          6.3    The burden of persuasion in any such challenge proceeding shall be on
21    the Designating Party. Frivolous challenges, and those made for an improper
22    purpose (e.g., to harass or impose unnecessary expenses and burdens on other
23    parties) may expose the Challenging Party to sanctions. Unless the Designating
24    Party has waived or withdrawn the confidentiality designation, all parties shall
25    continue to afford the material in question the level of protection to which it is
26    entitled under the Producing Party’s designation until the Court rules on the
27    challenge.
28    7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                                                 7
                                STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-02043-DMG-E Document 25 Filed 09/02/20 Page 8 of 15 Page ID #:256




 1          7.1    Basic Principles. A Receiving Party may use Protected Material that is
 2    disclosed or produced by another Party or by a Non-Party in connection with this
 3    Action only for prosecuting, defending, or attempting to settle this Action. Such
 4    Protected Material may be disclosed only to the categories of persons and under the
 5    conditions described in this Order. When the Action has been terminated, a
 6    Receiving Party must comply with the provisions of section 13 below (FINAL
 7    DISPOSITION). Protected Material must be stored and maintained by a Receiving
 8    Party at a location and in a secure manner that ensures that access is limited to the
 9    persons authorized under this Order.
10          7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
11    otherwise ordered by the court or permitted in writing by the Designating Party, a
12    Receiving    Party    may     disclose    any    information   or   item   designated
13    “CONFIDENTIAL” only to:
14                 (a)     the Receiving Party’s Outside Counsel of Record in this Action,
15    as well as employees of said Outside Counsel of Record to whom it is reasonably
16    necessary to disclose the information for this Action;
17                 (b)     the officers, directors, and employees (including House
18    Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this
19    Action;
20                 (c)     Experts (as defined in this Order) of the Receiving Party to
21    whom disclosure is reasonably necessary for this Action and who have signed the
22    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
23                 (d)     the court and its personnel;
24                 (e)     court reporters and their staff;
25                 (f)     professional jury or trial consultants, mock jurors, and
26    Professional Vendors to whom disclosure is reasonably necessary for this Action
27    and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
28    A);
                                                  8
                                STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-02043-DMG-E Document 25 Filed 09/02/20 Page 9 of 15 Page ID #:257




 1                   (g)   the author or recipient of a document containing the information
 2    or a custodian or other person who otherwise possessed or knew the information;
 3                   (h)   during their depositions, witnesses, and attorneys for witnesses,
 4    in the Action to whom disclosure is reasonably necessary provided: (1) the deposing
 5    party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
 6    they will not be permitted to keep any confidential information unless they sign the
 7    “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
 8    agreed by the Designating Party or ordered by the court. Pages of transcribed
 9    deposition testimony or exhibits to depositions that reveal Protected Material may
10    be separately bound by the court reporter and may not be disclosed to anyone except
11    as permitted under this Stipulated Protective Order; and
12                   (i)   any mediator or settlement officer, and their supporting
13    personnel, mutually agreed upon by any of the parties engaged in settlement
14    discussions.
15    8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
16          IN OTHER LITIGATION
17          If a Party is served with a subpoena or a court order issued in other litigation
18    that compels disclosure of any information or items designated in this Action as
19    “CONFIDENTIAL,” that Party must:
20          (a)      promptly notify in writing the Designating Party. Such notification
21    shall include a copy of the subpoena or court order;
22          (b)      promptly notify in writing the party who caused the subpoena or order
23    to issue in the other litigation that some or all of the material covered by the
24    subpoena or order is subject to this Protective Order. Such notification shall include
25    a copy of this Stipulated Protective Order; and
26          (c)      cooperate with respect to all reasonable procedures sought to be
27    pursued by the Designating Party whose Protected Material may be affected.
28          If the Designating Party timely seeks a protective order, the Party served with
                                                 9
                                STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-02043-DMG-E Document 25 Filed 09/02/20 Page 10 of 15 Page ID #:258




 1    the subpoena or court order shall not produce any information designated in this
 2    action as “CONFIDENTIAL” before a determination by the court from which the
 3    subpoena or order issued, unless the Party has obtained the Designating Party’s
 4    permission. The Designating Party shall bear the burden and expense of seeking
 5    protection in that court of its confidential material and nothing in these provisions
 6    should be construed as authorizing or encouraging a Receiving Party in this Action
 7    to disobey a lawful directive from another court.
 8    9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 9          PRODUCED IN THIS LITIGATION
10          (a)    The terms of this Order are applicable to information produced by a
11    Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
12    produced by Non-Parties in connection with this litigation is protected by the
13    remedies and relief provided by this Order. Nothing in these provisions should be
14    construed as prohibiting a Non-Party from seeking additional protections.
15          (b)    In the event that a Party is required, by a valid discovery request, to
16    produce a Non-Party’s confidential information in its possession, and the Party is
17    subject to an agreement with the Non-Party not to produce the Non-Party’s
18    confidential information, then the Party shall:
19                 (1)   promptly notify in writing the Requesting Party and the Non-
20    Party that some or all of the information requested is subject to a confidentiality
21    agreement with a Non-Party;
22                 (2)   promptly provide the Non-Party with a copy of the Stipulated
23    Protective Order in this Action, the relevant discovery request(s), and a reasonably
24    specific description of the information requested; and
25                 (3)   make the information requested available for inspection by the
26    Non-Party, if requested.
27          (c)    If a Non-Party represented by counsel fails to commence the process
28    called for by Local Rules 45-1 and 37-1, et seq. within 14 days of receiving the
                                                10
                                 STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-02043-DMG-E Document 25 Filed 09/02/20 Page 11 of 15 Page ID #:259




 1    notice and accompanying information or fails contemporaneously to notify the
 2    Receiving Party that it has done so, the Receiving Party may produce the Non-
 3    Party’s confidential information responsive to the discovery request. If an
 4    unrepresented Non-Party fails to seek a protective order from this court within 14
 5    days of receiving the notice and accompanying information, the Receiving Party
 6    may produce the Non-Party’s confidential information responsive to the discovery
 7    request. If the Non-Party timely seeks a protective order, the Receiving Party shall
 8    not produce any information in its possession or control that is subject to the
 9    confidentiality agreement with the Non-Party before a determination by the court
10    unless otherwise required by the law or court order. Absent a court order to the
11    contrary, the Non-Party shall bear the burden and expense of seeking protection in
12    this court of its Protected Material.
13    10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
14          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
15    Protected Material to any person or in any circumstance not authorized under this
16    Stipulated Protective Order, the Receiving Party must immediately (a) notify in
17    writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
18    to retrieve all unauthorized copies of the Protected Material, (c) inform the person
19    or persons to whom unauthorized disclosures were made of all the terms of this
20    Order, and (d) request such person or persons to execute the “Acknowledgment and
21    Agreement to Be Bound” that is attached hereto as Exhibit A.
22    11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
23          PROTECTED MATERIAL
24          When a Producing Party gives notice to Receiving Parties that certain
25    inadvertently produced material is subject to a claim of privilege or other protection,
26    the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
27    Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
28    may be established in an e-discovery order that provides for production without
                                                11
                                STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-02043-DMG-E Document 25 Filed 09/02/20 Page 12 of 15 Page ID #:260




 1    prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
 2    as the parties reach an agreement on the effect of disclosure of a communication or
 3    information covered by the attorney-client privilege or work product protection, the
 4    parties may incorporate their agreement in the stipulated protective order submitted
 5    to the court.
 6    12.   MISCELLANEOUS
 7          12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 8    person to seek its modification by the Court in the future.
 9          12.2 Right to Assert Other Objections. By stipulating to the entry of this
10    Protective Order, no Party waives any right it otherwise would have to object to
11    disclosing or producing any information or item on any ground not addressed in this
12    Stipulated Protective Order. Similarly, no Party waives any right to object on any
13    ground to use in evidence of any of the material covered by this Protective Order.
14          12.3 Filing Protected Material. A Party that seeks to file under seal any
15    Protected Material must comply with Civil Local Rule 79-5. Protected Material may
16    only be filed under seal pursuant to a court order authorizing the sealing of the
17    specific Protected Material at issue. If a Party's request to file Protected Material
18    under seal is denied by the court, then the Receiving Party may file the information
19    in the public record unless otherwise instructed by the court.
20    13.   FINAL DISPOSITION
21          After the final disposition of this Action, as defined in paragraph 4, within 60
22    days of a written request by the Designating Party, each Receiving Party must return
23    all Protected Material to the Producing Party or destroy such material. As used in
24    this subdivision, “all Protected Material” includes all copies, abstracts,
25    compilations, summaries, and any other format reproducing or capturing any of the
26    Protected Material. Whether the Protected Material is returned or destroyed, the
27    Receiving Party must submit a written certification to the Producing Party (and, if
28    not the same person or entity, to the Designating Party) by the 60 day deadline that
                                                12
                               STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-02043-DMG-E Document 25 Filed 09/02/20 Page 13 of 15 Page ID #:261




 1    (1) identifies (by category, where appropriate) all the Protected Material that was
 2    returned or destroyed and (2) affirms that the Receiving Party has not retained any
 3    copies, abstracts, compilations, summaries or any other format reproducing or
 4    capturing any of the Protected Material. Notwithstanding this provision, Counsel
 5    are entitled to retain an archival copy of all pleadings, motion papers, trial,
 6    deposition, and hearing transcripts, legal memoranda, correspondence, deposition
 7    and trial exhibits, expert reports, attorney work product, and consultant and expert
 8    work product, even if such materials contain Protected Material. Any such archival
 9    copies that contain or constitute Protected Material remain subject to this Protective
10    Order as set forth in Section 4 (DURATION).
11    14.   Any violation of this Order may be punished by any and all appropriate
12    measures including, without limitation, contempt proceedings and/or monetary
13    sanctions.
14          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
15    DATED: September 1, 2020
16
      _/s/ Paul K. Haines_______________
17    Paul K. Haines
18    Attorneys for Plaintiff
19
      DATED: September 1, 2020
20

21    _/s/ Daniel B. Chammas___________
      Daniel B. Chammas
22    Attorneys for Defendant LINCARE INC.
23

24    FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
25
      DATED:________________________
               9/2/20
26

27    ______________________________
        /S CHARLES F. EICK
      Hon. Charles F. Eick
28    United States Magistrate Judge
                                                13
                               STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-02043-DMG-E Document 25 Filed 09/02/20 Page 14 of 15 Page ID #:262




 1                                           EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3    I,   _____________________________             [print   or   type   full   name],   of
 4    _________________ [print or type full address], declare under penalty of perjury
 5    that I have read in its entirety and understand the Stipulated Protective Order that
 6    was issued by the United States District Court for the Central District of California
 7    on [date] in the case of Antelma Chavez v. Lincare Inc., United States District Court
 8    for the Central District of California, Case No. 2:20-cv-02043-DMG-E. I agree to
 9    comply with and to be bound by all the terms of this Stipulated Protective Order and
10    I understand and acknowledge that failure to so comply could expose me to
11    sanctions and punishment in the nature of contempt. I solemnly promise that I will
12    not disclose in any manner any information or item that is subject to this Stipulated
13    Protective Order to any person or entity except in strict compliance with the
14    provisions of this Order. I further agree to submit to the jurisdiction of the United
15    States District Court for the Central District of California for the purpose of
16    enforcing the terms of this Stipulated Protective Order, even if such enforcement
17    proceedings occur after termination of this action. I hereby appoint
18    __________________ [print or type full name] of _________________________
19    [print or type full address and telephone number] as my California agent for service
20    of process in connection with this action or any proceedings related to enforcement
21    of this Stipulated Protective Order.
22    Date: ______________________________________
23

24    City and State where sworn and signed: _________________________________
25

26    Printed name: _______________________________
27

28    Signature: _______________________________
                                                14
                               STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-02043-DMG-E Document 25 Filed 09/02/20 Page 15 of 15 Page ID #:263




 1                                    Attestation of Signatures
 2              I, Paul K. Haines, hereby attest that all other signatories listed, and on whose
 3    behalf the filing is submitted, concur in the filing’s content and have authorized the
 4    filing.
 5

 6    Dated: September 1, 2020                          HAINES LAW GROUP, APC
 7
                                                 _/s/ Paul K. Haines_______________
 8                                               Paul K. Haines, Esq.
 9                                               Attorneys for Plaintiff
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   15
                                  STIPULATED PROTECTIVE ORDER
